DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.         Claims 2, 5, 18, 20, 23-29 have been cancelled, claims 19, 21-22, 30-31 have been withdrawn and claims 1, 3-4, 6-17, 19, 21-22, 30-31 are pending as amended on 09/20/21. Claims 1, 3-4, 6-17 are examined in this Office action.

Priority
4.         This application is a 371 of PCT/US2018/059108 11/03/2018; PCT/US2018/ 059108 has PRO 62/581,226 11/03/2017.

Information Disclosure Statement
5.          The information disclosure statement (IDS), filed on 09/20/21 and 04/27/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
6.          Applicant’s election without traverse of claims 1, 3-4, 6-17 and species (i) chromium metal ion, and (ii) carboxylic group in the reply filed on 09/20/21 is acknowledged.
Claim Objections
7.         Claim 1 is objected to because of the following informalities:  The recitation “and” in line 3 is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.        Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.       In the claim 17, the recitation “a period of at least 2 days, 5 days, or 7 days at a temperature of about 150 °C, about 65°C, or about 40 °C” is considered confusing as the metes and bounds cannot be ascertained at least for exact alignment of days with the specified temperature. Thus, claim 1 is indefinite. Accordingly, the instant claim is rejected as failing to particularly point out and distinctly claim the invention.
11.       A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “at least 2 days, 5 days” and the claim also recites “7 days” which is 
            Appropriate correction is required. 

Claim Rejections - 35 USC § 102
12.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.      Claims 1, 3, 6-9, 11, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2014/0209305) evidenced from Beckman (US 2007/0284104). 
            Regarding claims 1, 3, 6-8, 11, Lin discloses a gelling agent composition pumped into the formation and increase the viscosity of the composition inside the formation (para [0027]-[0030]), read on fluid loss control agent), wherein the composition comprises polyelectrolyte complex nanoparticle formed of polycation polymer such as polyethylenimine, a polyanion polymer such as sodium polyvinyl sulfonate (PVS), poly (sodium acrylate), metal ion such as zirconium or chromium and polymer such as carboxymethyl cellulose (para [0018]-[0019], [0022], [0024], [0032]). 
        Regarding claim 9, Lin discloses polyethylenimine of molecular weight 800 Da (para [0077]), fall into instant claim range of about 800 Da to about 2500 Da.
        Regarding claims 15-16, Lin discloses the size of nanoparticle between about 100 to 300 nm (para [0035]), fall into instant claim 15 range of about 100 nm to about 2 micron or instant claim 16 range of about 100 nm to about 600 nm.
         Regarding claim 17, Lin discloses for the positively charged polyelectrolyte complex when the composition incubated at 101 0C, the duration of stability of the composition can be extended to more than 257 days in field brine and 64 days in seawater, and for negatively charged polyelectrolyte complex when the composition is incubated at 101 0C, the duration of stability of the composition can be extended for up to 87 days in field brine and 189 days in seawater (para [0107], [0108]); read on instant claimed recitation “wherein at least 60% of the polyelectrolyte complex nanoparticles are stable for a period of at least 2 days, 5 days, or 7 days at a temperature of about 150 °C, about 65°C, or about 40 °C”).
14.      Claims 1, 6-8, 11-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkland (US 2008/0058229; IDS filed on 04/27/20). 
            Regarding claims 1, 8, 11-12, 14, Berkland discloses a gelling agent composition to reduce water flow (read on fluid loss control; para [0049]) comprising polyelectrolyte complex nanoparticles (para [0030]) formed of at least the following components: (i) a polycation polymer such as polyethylenimine (para [0019], [0030], 
          Regarding claim 6-7, Berkland discloses plurality of metal ions comprise chromium, titanium or zirconium ions (para [0052]).
          Regarding claims 15-16, Berkland discloses the size of nanoparticle between about 100 to 300 nm (para [0018]), fall into instant claim 15 range of about 100 nm to about 2 micron or instant claim 16 range of about 100 nm to about 600 nm.
15.       Claims 1, 3, 6-11, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2016/0115371) evidenced from Beckman. 
            Regarding claims 1, 3, 6-8, 11, Johnson discloses a gelling agent composition pumped into the formation and increase the viscosity of the composition inside the formation (para [0035]-[0036]), read on fluid loss control agent), wherein the composition comprises polyelectrolyte complex nanoparticle formed of polycation polymer such as polyethylenimine, a polyanion polymer such as sodium polyvinyl sulfonate (PVS), poly (sodium acrylate), metal ion such as zirconium or chromium and polymer such as carboxymethyl cellulose (para [0024], [0040], [0095]). As evidenced from Beckman (claim 16), carboxymethyl cellulose read on fluid loss additive. Thus, Johnson meet the requirement of claims 1, 3, 6-8, 11. 
        Regarding claim 9, Johnson discloses polyethylenimine of molecular weight 800 Da (para [0107]), fall into instant claim range of about 800 Da to about 2500 Da.
       Regarding claim 10, Johnson discloses branched polyethylenimine (para [0059]).
       Regarding claim 13, Johnson discloses polyanion such as polyvinyl sulfonic acid sodium salt of molecular weight 4-6 kDa (para [0107]), fall into instant claim range of about 4000 Da to about 20 kDa.
        Regarding claims 15-16, Johnson discloses the size of nanoparticle between about 100 to 500 nm (para [0033]), fall into instant claim 15 range of about 100 nm to about 2 micron or instant claim 16 range of about 100 nm to about 600 nm.

Claim Rejections - 35 USC § 103
16.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Reddy (US 2012/ 0090841; IDS filed on 04/27/20).

            Regarding claim 4, Johnson does not disclose the cellulose polymer is carboxymethyl hydroxyethyl cellulose having a molecular weight of about 60 kDa to about 100 kDa.
           However, Reddy discloses carboxymethyl hydroxyethyl cellulose as modified biopolymer additive, exhibit less shear thinning to provides desirable pumping behavior in a wellbore application (para [0014], [0044], [0060]), has a molecular weight of about 100 kDa to about 10,000 kDa (para [0015), overlap instant claim range of 60 kDa to about 100 kDa at end point. 
           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Berkland to include the fluid loss additive, e.g. carboxymethyl hydroxyethyl cellulose of molecular weight of about 100 kDa to about 10,000 kDa, taught by Reddy. The rationale to do so would have been motivation provided by of Reddy that the modified biopolymer additive exhibit less shear thinning to provides desirable pumping behavior in a wellbore application. 
            The examiner takes note of the fact that the prior art range of molecular weight of about 100 kDa to about 10,000 kDa overlaps the claimed range of 60 kDa to about 100 kDa at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Conclusion
       Any inquiry concerning this communication or earlier communications from the

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768